58 N.J. 585 (1971)
279 A.2d 674
TRANSCONTINENTAL GAS PIPE LINE CORPORATION, PETITIONER-RESPONDENT,
v.
TOWNSHIP OF BERNARDS, ET AL., RESPONDENTS, AND BOROUGH OF CARTERET, TOWNSHIP OF EDISON AND TOWNSHIP OF WOODBRIDGE, RESPONDENTS-APPELLANTS. A-141 TEXAS EASTERN TRANSMISSION CORPORATION, PETITIONER-RESPONDENT,
v.
BOROUGH OF CARTERET, TOWNSHIP OF EDISON, TOWNSHIP OF PISCATAWAY AND TOWNSHIP OF WOODBRIDGE, RESPONDENTS-APPELLANTS. A-142
The Supreme Court of New Jersey.
Argued June 7, 1971.
Argued June 8, 1971.
Decided July 21, 1971.
Mr. Sam Weiss argued the cause for appellants; Mr. Isadore Rosenblum argued the cause for appellant Woodbridge Township; Mr. John M. Kolibas argued the cause for appellant Borough of Carteret; Mr. Roland A. Winter argued the cause for appellant Township of Edison (Mr. Howard Gran, attorney for appellant Township of Piscataway).
Mr. Angelo A. Mastrangelo argued the cause for respondent Transcontinental Gas Pipe Line Corporation (Messrs. Fox, Schnackner, Neagle and Mastrangelo, attorneys).
*586 Mr. Robert J. Del Tufo argued the cause for respondent Texas Eastern Transmission Corporation (Mr. Thomas J. Bitar, on the brief; Messrs. Jeffers and Dillon, attorneys).
PER CURIAM.
These cases involve the assessment of pipelines for local ad valorem taxation. We granted the petitions of the municipalities to review the judgments of the Appellate Division. 57 N.J. 598 (1971); 58 N.J. 19 (1971).
We see no basis to disturb the judgments on the records in these matters. As to valuation, we endorse the recommendation of the Appellate Division and of the State Division of Tax Appeals that there should be legislation to provide a suitable statewide formula for the assessment of this unique property. As to the claim of discrimination, the issue was properly accepted and the average ratios were properly employed.
The judgments are affirmed.
For affirmance  Chief Justice WEINTRAUB and Justices JACOBS, FRANCIS, PROCTOR, HALL and SCHETTINO  6.
For reversal  None.